Name: 2001/740/EC: Commission Decision of 19 October 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom and repealing Decision 2001/356/EC (Text with EEA relevance) (notified under document number C(2001) 3160)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health
 Date Published: 2001-10-20

 Avis juridique important|32001D07402001/740/EC: Commission Decision of 19 October 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom and repealing Decision 2001/356/EC (Text with EEA relevance) (notified under document number C(2001) 3160) Official Journal L 277 , 20/10/2001 P. 0030 - 0041Commission Decisionof 19 October 2001concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom and repealing Decision 2001/356/EC(notified under document number C(2001) 3160)(Text with EEA relevance)(2001/740/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Outbreaks of foot-and-mouth disease have been declared in the United Kingdom.(2) The foot-and-mouth disease situation in the United Kingdom is liable to endanger the herds of other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products.(3) The United Kingdom has taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(4), as last amended by the Act of Accession of Austria, Finland and Sweden, and furthermore has introduced further measures within the affected areas.(4) The disease situation in the United Kingdom requires reinforcing the control measures for foot-and-mouth disease taken by the United Kingdom by adopting additional Community protective measures.(5) In collaboration with the Member State concerned the Commission adopted Decision 2001/356/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(5), as last amended by Decision 2001/708/EC(6).(6) Council Directive 64/432/EEC(7), as last amended by Directive 2000/20/EC(8), concerns health problems affecting intra-Community trade in bovine animals and swine.(7) Council Directive 91/68/EEC(9), as last amended by Commission Decision 94/953/EC(10), concerns animal health conditions governing intra-Community trade in ovine and caprine animals.(8) Council Directive 64/433/EEC(11), as last amended by Directive 95/23/EC(12), concerns health conditions for the production and marketing of fresh meat.(9) Council Directive 94/65/EC(13) lays down the requirements for the production and placing on the market of minced meat and meat preparations.(10) Council Directive 91/495/EEC(14), as last amended by Directive 94/65/EC, concerns public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat.(11) Council Directive 80/215/EEC(15), as last amended by the Act of Accession of Austria, Finland and Sweden, concerns animal health problems affecting intra-Community trade in meat products.(12) Council Directive 77/1999/EEC(16), as last amended by Council Directive 97/76/EC(17), concerns health problems affecting the production and marketing of meat products and certain other products of animal origin.(13) Council Directive 92/118/EEC(18), as last amended by Directive 2001/7/EC(19), lays down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC.(14) Council Directive 88/407/EEC(20), as last amended by the Act of Accession of Austria, Finland and Sweden, lays down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species.(15) Council Directive 89/556/EEC(21), as last amended by the Act of Accession of Austria, Finland and Sweden, concerns the animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species.(16) Council Directive 90/429/EEC(22), as last amended by Council Decision 2001/36/EC(23), lays down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species.(17) Council Decision 90/426/EEC(24), as last amended by Commission Decision 2001/298/EC(25), concerns animal health conditions governing the movement and import from third countries of equidae.(18) Commission Decision 2001/304/EC(26), as amended by Decision 2001/345/EC(27), concerns marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom. Fresh meat bearing the health mark established by Decision 2001/304/EC shall be placed on the market only in Great Britain.(19) Certain areas within the areas of the United Kingdom listed in Annex I have had no outbreak of foot-and-mouth disease during this epidemic or have remained free from the disease for more than 3 months. It appears therefore appropriate to lay down the conditions for dispatch of meat derived from animals resident on holdings situated in disease free areas from the parts of the United Kingdom listed in Annex I.(20) It appears appropriate to allow under certain conditions the dispatch from areas listed in Annex I of certain milk products which underwent a ripening process including acidification should. Furthermore clarification is necessary with regard to the heat treatment of certain milk products.(21) Furthermore, it appears appropriate to extend the derogation on frozen semen introduced by Decision 2001/708/EC to frozen porcine semen meeting the same animal health requirements with regard to foot-and-mouth disease.(22) Decision 2001/356/EC has been amended seven times and therefore it appears appropriate to consolidate the provisions of this Decision. It is therefore necessary to repeal Decision 2001/356/EC but for practical reasons to construe any reference to Decisions 2001/172/EC or 2001/356/EC as reference to the present Decision. In this context it is also appropriate to maintain separate Annexes I and II with a view to possible regionalisation.(23) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 6-7 November 2001 and the measures adapted where necessary.(24) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Without prejudice to the measures taken by the United Kingdom within the framework of Council Directive 85/511/EEC, the United Kingdom shall ensure that:1. no live animals of the bovine, ovine, caprine and porcine species and other biungulates move between those parts of its territory listed in Annex I and Annex II;2. no live animals of the bovine, ovine, caprine and porcine species and other biungulates are dispatched from or moved through those parts of its territory listed in Annex I and Annex II.Without prejudice to the restrictions on movement of susceptible animals within and through Great Britain applied by the competent authorities of the United Kingdom, and derogating from the provisions in the first paragraph the competent authorities may authorize the direct and uninterrupted transit of biungulate animals through the areas listed in Annex I and Annex II on main roads and railway lines;3. the health certificates provided for in Council Directive 64/432/EEC accompanying live bovine and porcine animals and in Council Directive 91/68/EEC accompanying live ovine and caprine animals consigned from parts of the territory of the United Kingdom not listed in Annex I and Annex II to other Member States shall bear the following words: "Animals conforming to Commission Decision 2001/172/EC of 1 March 2001 concerning certain protective measures with regard to foot-and-mouth disease in the United Kingdom";4. the health certificates accompanying biungulates, other than those covered by the certificates mentioned in paragraph 3, consigned from parts of the territory of the United Kingdom not listed in Annex I and Annex II to other Member States shall bear the following words: "Live biungulates conforming to Commission Decision 2001/172/EC of 1 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom";5. the movement to other Member States of animals accompanied by an animal health certificate referred to in paragraphs 3 or 4 shall only be allowed following three days advance notification dispatched by the local veterinary authority to the central and local veterinary authorities in the Member State of destination.Article 21. The United Kingdom shall not dispatch fresh meat of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of its territory listed in the Annex I or obtained from animals originating in those parts of the United Kingdom.Fresh meat referred to in the first subparagraph shall include minced meat and meat preparations as defined in Council Directive 94/65/EC.2. The prohibitions provided for in paragraph 1 shall not apply to:(a) fresh meat obtained before 1 February 2001 provided that the meat is clearly identified, and since this date has been transported and stored separately from meat which is not eligible for dispatch outside the areas mentioned in Annex I;(b) fresh meat obtained from animals reared outside the areas listed in Annex I and Annex II and transported in derogation to Article 1(1) directly and under official control in sealed means of transport to a slaughterhouse situated in the area listed in Annex I outside the protection zone for immediate slaughter. Such meat shall only be placed on the market in Great Britain and conform to the following conditions:- all such fresh meat must bear the health mark in accordance with Commission Decision 2001/304/EC,- the plant will be operated under strict veterinary control,- the fresh meat must be clearly identified, and transported and stored separately from meat which is eligible for dispatch outside the United Kingdom,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(c) fresh meat obtained from cutting plants situated in the area listed in Annex I under the following conditions:- only fresh meat as described in subparagraph (a), or fresh meat obtained from animals reared and slaughtered outside the area listed in the Annex I, or fresh meat obtained from animals reared and slaughtered within the areas listed in Annex III will be processed in this establishment, on any same day. Cleaning and disinfection will be carried out after processing of any meat not meeting this requirement,- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC or in the case of meat from other biungulates the health mark provided for in Chapter III of Annex I of Directive 91/495/EEC,- the plant will be operated under strict veterinary control,- the fresh meat must be clearly identified, and transported and stored separately from meat which is not eligible for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(d) fresh meat obtained from porcine animals reared within the areas listed in Annex I and conforming to the following conditions:- the dispatch of such meat is authorised by the competent veterinary authorities of the United Kingdom,- there has been no outbreak of foot-and-mouth disease in the group of counties listed in Annex III during the past 90 days,- during the past 30 days prior to transport to the slaughterhouse the animals have remained under the supervision of the competent veterinary authorities on a single holding situated within the areas listed in Annex III in the centre of a circle around the holding of at least 10 km radius where there has been no outbreak of foot-and-mouth disease during at least the past 30 days,- no animal of species susceptible to foot-and-mouth disease has been introduced into the holding referred to in the third indent during the past 30 days prior to loading, except in the case of pigs coming from a supplying holding which meets the requirements laid down in the third indent, in which case this period may reduced to 7 days,- the animals have been transported under official control from the holding referred to in the third indent directly to the designated slaughterhouse situated in the areas listed in Annex III in sealed means of transport that have been cleaned and disinfected before loading,- the animals have been slaughtered within less than 24 hours after arrival at the slaughterhouse separately from animals who's meat is not eligible for dispatch from the areas listed in Annex I,- during inspection by the official veterinarian at the slaughterhouse no clinical signs or post-mortem evidence of foot-and-mouth disease were established,- the meat derived from such animals remained in the establishment for at least 24 hours after slaughter,- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC,- the plant is operated under strict veterinary control,- in the case where foot-and-mouth disease has been diagnosed in the establishment, any further preparation of meat for dispatch outside the areas listed in Annex I shall only be authorised after the slaughter of all animals present, removal of all meat and dead animals and not earlier than 24 hours after the completion of the total cleaning and disinfection of the said establishments under the control of an official veterinarian,- the fresh meat must be clearly identified, and transported and stored separately from meat which is not eligible for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions,- where such meat is subject to further processing in a cutting plant, the provisions of subparagraph (c), second to fifth indent, shall apply.3. Meat consigned from the United Kingdom to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: "Meat conforming to Commission Decision 2001/172/EC of 1 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom".Article 31. The United Kingdom shall not dispatch meat products of animals of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of the United Kingdom listed in the Annex I or prepared using meat obtained from animals originating in those parts of the United Kingdom.2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4(1) of Council Directive 80/215/EEC, or to meat products as defined in Council Directive 77/1999/EEC which have been subjected during preparation uniformly throughout the substance to a pH value of less than 6.3. The prohibitions described in paragraph 1 shall not apply to:(a) meat products prepared from meat derived from biungulate animals slaughtered before 1 February 2001, provided that the meat products are clearly identified, and since this date have been transported and stored separately from meat products which are not eligible for dispatch outside the areas mentioned in Annex I;(b) meat products prepared in establishments under the following conditions:- all fresh meat used in the establishment must conform to the conditions of Article 2(2)(a), (c) or (d),- all meat products used in the final product will conform to the conditions of paragraph (a) or be made from fresh meat obtained from animals reared and slaughtered outside the area listed in the Annex I,- all meat products must bear the health mark in accordance with Chapter VI of Annex B to Directive 77/1999/EEC,- the establishment is operated under strict veterinary control,- the meat products must be clearly identified and transported and stored separately from meat and meat products which are not eligible for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent authority under the responsibility of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(c) meat products prepared in the parts of the territory which are not included in Annex I using meat obtained before 1 February 2001 from parts of the territory included in Annex I, provided that the meat and meat products are clearly identified and transported and stored separately from meat and meat products which are not eligible for dispatch outside the areas mentioned in Annex I.4. Meat products consigned from the United Kingdom to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words: "Meat products conforming to Commission Decision 2001/172/EC of 1 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom".5. Derogating from the provisions in paragraph 4 it shall be sufficient, in the case of meat products which conform to the requirements of paragraph 2 and have been processed in an establishment operating HACCP(28) and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with the conditions required for the treatment laid down in paragraph 2 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1).6. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of meat products heat treated in hermetically sealed containers so as to ensure that they are shelf stable, to be accompanied by a commercial document stating the heat treatment applied.Article 41. The United Kingdom shall not dispatch milk intended or not intended for human consumption from those parts of its territory listed in the Annex I.2. The prohibitions described in paragraph 1 shall not apply to milk intended or not intended for human consumption which has been subjected to at least(a) an initial pasteurisation in accordance with the norms defined in paragraph 3(b) of Chapter 1 in Annex I to 92/118/EEC, followed by a second heat treatment by high temperature pasteurization, UHT, sterilization so as to produce a negative reaction to the peroxidase test or by a drying process which includes a heat treatment with an equivalent effect to one of the above, or(b) an initial pasteurisation in accordance with the norms defined in paragraph 3(b) of Chapter 1 in Annex I to 92/118/EEC, combined with the treatment by which the pH is lowered below 6 and held there for at least one hour.3. The prohibitions described in paragraph 1 shall not apply to milk prepared in establishments situated in the areas listed in Annex I under the following conditions:(a) all milk used in the establishment must either conform to the conditions of paragraph 2 or be obtained from animals reared and milked outside the area listed in Annex I,(b) the establishment is operated under strict veterinary control,(c) the milk must be clearly identified and transported and stored separately from milk and milk products which are not eligible for dispatch outside the areas mentioned in Annex I,(d) transport of raw milk from holdings situated outside the areas mentioned in Annex I to the establishments referred to above is carried out in vehicles which were cleaned and disinfected prior to operation and had no subsequent contact with holdings in the areas mentioned in Annex I keeping animals of species susceptible to foot-and-mouth disease,(e) the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions.4. Milk consigned from the United Kingdom to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words: "Milk conforming to Commission Decision 2001/172/EC of 1 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom".5. Derogating from the provisions in paragraph 4 it shall be sufficient, in the case of milk which conforms to the requirements of paragraph 2(a) or (b) and has been processed in an establishment operating HACCP and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with the conditions required for the treatment laid down in paragraph 2(a) or (b) is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1).6. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of milk which conforms to the requirements in paragraph 2(a) or (b) and which has been treated in hermetically sealed containers so as to ensure that it is shelf stable, to be accompanied by a commercial document stating the heat treatment applied.Article 51. The United Kingdom shall not dispatch milk products intended or not intended for human consumption from those parts of its territory listed in Annex I.2. The prohibitions described in paragraph 1 shall not apply to milk products intended or not intended for human consumption:(a) produced before 1 February 2001;(b) prepared from milk complying with the provisions in Article 4(2) or (3),(c) for export to a third country where import conditions permit such products to be subject to treatment other than laid down in this Decision which ensures the inactivation of the foot-and-mouth disease virus.3. The prohibitions described in paragraph 1 shall not apply to milk products intended for human consumption:(a) produced from milk of a pH less than 7,0 and subject to a heat treatment at a temperature of at least 72 °C for at least 15 seconds, on the understanding that such treatment was not necessary for finished products, the ingredients of which comply with the respective animal health conditions laid down in this Decision;(b) produced from raw milk of bovine, ovine or caprine animals which have been resident for at least 30 days on a holding situated, within an area listed in Annex I, in the centre of a circle of at least 10 km radius where no outbreak of foot-and-mouth disease has occurred during the 30 days prior to producing the raw milk, and which are subject to a maturation or ripening process of at least 90 days during which the pH is lowered below 6,0 throughout the substance, and the rind of which has been treated with 0,2 % citric acid immediately prior to wrapping or packaging.4. The prohibitions described in paragraph 1 shall not apply to:(a) milk products prepared in establishments situated in the areas listed in Annex I under the following conditions:- all milk used in the establishment will either conform to the conditions of Article 4(2) or be obtained from animals outside the area listed in Annex I,- all milk products used in the final product will either conform to the conditions of paragraph 2(a) or (b) or be made from milk obtained from animals outside the area listed in Annex I,- the milk products are only intended for human consumption and all milk products used in the final product will either conform to the conditions of the first and second indent above or meet the conditions of paragraph 3,- the establishment is operated under strict veterinary control,- the milk products must be clearly identified and transported and stored separately from milk and milk products which are not eligible for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent authority under the responsibility of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(b) milk products prepared in the parts of the territory outside the areas mentioned in Annex I using milk obtained before 1 February 2001 from parts of the territory mentioned in Annex I provided that the milk products are clearly identified and transported and stored separately from milk products which are not eligible for dispatch outside the areas mentioned in Annex I.5. Milk products consigned from the United Kingdom to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words: "Milk products conforming to Commission Decision 2001/172/EC of 1 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom".6. Derogating from the provisions in paragraph 5 it shall be sufficient in the case of milk products which conform to the requirements of paragraphs 2(a) and (b), 3 and 4 and have been processed in an establishment operating HACCP and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with the conditions laid down in paragraphs 2(a) and (b), 3 and 4 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1).7. Derogating from the provisions in paragraph 5 it shall be sufficient in the case of milk products which conform to the requirements of paragraphs 2(a) and (b), 3 and 4 and which have been treated in hermetically sealed containers so as to ensure that they are shelf stable to be accompanied by a commercial document stating the heat treatment applied.Article 61. The United Kingdom shall not dispatch semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex I to other parts of the United Kingdom.2. The United Kingdom shall not dispatch semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I and Annex II.3. The prohibitions in paragraphs 1 and 2 shall not apply to:(a) frozen bovine and porcine semen produced before 1 February 2001;(b) frozen bovine and porcine semen and bovine embryos imported into the United Kingdom in accordance with the conditions laid down in Council Directives 88/407/EEC, 90/429/EEC and 89/556/EEC respectively, and which since introduction into the United Kingdom has/have been stored and transported separately from semen and embryos not eligible for dispatch in accordance with paragraphs 1 and 2;(c) frozen bovine and porcine semen produced in accordance with the provisions of Directives 88/407/EEC and 90/429/EEC respectively after the date of 30 September 2001 and complying with the following additional conditions:- the donor bull or boar showed no clinical sign of foot-and-mouth disease on the day of collection of the semen,- the donor bull or boar has been kept for at least three months prior to collection of the semen in the approved semen collection centre, this residence period may include the isolation period of at least 30 days in an attached isolation accommodation,- no animal has been introduced into the approved semen collection centre during the 30 days prior to the collection of the semen,- the semen collection centre has been free from foot-and-mouth disease for at least three months and no case of foot-and-mouth disease has occurred within a 10 km radius around the semen collection centre for the 30 days before and after collection of semen,- no animal in the semen collection centre has been vaccinated against foot-and-mouth disease,- the donor bull or boar showed a negative response to a test for antibodies against foot-and-mouth disease virus carried out at least 21 days after the collection of the last semen of the consignment and the negative test results have to be available before dispatch of the semen,- the frozen semen was stored for a period of at least 30 days between collection and dispatch, and during this period no animal in the semen collection centre where the donor bull or boar was kept showed any sign of foot-and-mouth disease,- the semen is collected, processed and stored separately from semen not eligible for dispatch in accordance with paragraphs 1 and 2,- all semen collected, processed and frozen in the collection centre is dispatched from the semen collection centre in such a way that any risk of introducing foot-and-mouth disease into the centre is avoided.Before the dispatch of the semen the United Kingdom shall provide de Commission and the other Member States with the list of centres authorized for the purpose of this paragraph.4. The health certificate provided for in Council Directive 88/407/EEC and accompanying frozen bovine semen consigned from the United Kingdom to other Member States shall bear the following words: "Frozen bovine semen conforming to Commission Decision 2001/172/EC of 1 March 2001 on certain protective measures with regard to foot-and-mouth disease in the United Kingdom".5. The health certificate provided for in Council Directive 90/429/EEC and accompanying frozen porcine semen consigned from the United Kingdom to other Member States shall bear the following words: "Frozen porcine semen conforming to Commission Decision 2001/740/EC of 19 October 2001 on certain protective measures with regard to foot-and-mouth disease in the United Kingdom".6. The health certificate provided for in Council Directive 89/556/EEC and accompanying bovine embryos consigned from the United Kingdom to other Member States shall bear the following words: "Bovine embryos conforming to Commission Decision 2001/172/EC of 1 March 2001 on certain protective measures with regard to foot-and-mouth disease in the United Kingdom".Article 71. The United Kingdom shall not dispatch hides and skins of bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex I.2. This prohibition shall not apply to hides and skins which were produced before 1 February 2001 or which conform to the requirements of paragraph 1(A) indents 2 to 5 or paragraph 1(B), indents 3 and 4 of Chapter 3 of Annex 1 to Directive 92/118/EEC. Care must be taken to separate effectively treated hides and skins from untreated hides and skins.3. The United Kingdom shall ensure that hides and skins of bovine, ovine, caprine and porcine species and other biungulates to be sent to other Member States shall be accompanied by a certificate which bears the following words: "Hides and skins conforming to Commission Decision 2001/172/EC of 1 March 2001 on certain protective measures with regard to foot-and-mouth disease in the United Kingdom".4. Derogating from the provisions in paragraph 3 it shall be sufficient, in the case of hides and skins which conform to the requirements of paragraph 1(A) indents 2 to 5 of Chapter 3 of Annex I to Directive 92/118/EEC, to be accompanied by a commercial document stating compliance with the conditions required for the treatment laid down in paragraph 1(A) indents 2 to 5 of Chapter 3 of Annex I to Directive 92/118/EEC.5. Derogating from the provisions in paragraph 3 it shall be sufficient, in the case of hides and skins which conform to the requirements of paragraph 1(B) indents 3 and 4 of Chapter 3 of Annex I to Directive 92/118/EEC, that compliance with the conditions required for the treatment laid down in paragraph 1(B) indents 3 and 4 of Chapter 3 of Annex I to Directive 92/118/EEC is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1).Article 81. The United Kingdom shall not dispatch animal products of the bovine, ovine, caprine and porcine species and other biungulates not mentioned in Articles 2, 3, 4, 5, 6 and 7 produced after the 1 February 2001 from those parts of its territory listed in Annex I.The United Kingdom shall not dispatch dung and manure from those parts of its territory listed in Annex I.2. The prohibitions mentioned in paragraph 1 first subparagraph shall not apply to:(a) animal products which have been subjected to:- heat treatment in a hermetically sealed container with a Fo value of 3,00 or more, or- heat treatment in which the centre temperature is raised to at least 70 °C;(b) blood and blood products as defined in Chapter 7 of Annex I to Council Directive 92/118/EEC which have been subject to at least one of the following treatments:- heat treatment at a temperature of 65 °C for at least three hours, followed by an effectiveness check,- irradiation at 2,5 megarads or gamma rays followed by an effectiveness check,- change of pH to pH 5 or lower for at least two hours, followed by an effectiveness check,- a treatment as provided for in Chapter 4 of Annex I to Directive 92/118/EEC;(c) lard and rendered fats which have been subject to the heat treatment prescribed in paragraph 2(A) of Chapter 9 of Annex I to Council Directive 92/118/EEC;(d) animal casings to which the provisions in paragraph B Chapter 2 of Annex I to Council Directive 92/118/EEC apply mutatis mutandis;(e) sheep wool, ruminant hair and pigs bristles which have undergone factory washing or have been obtained from tanning and unprocessed sheep wool, ruminant hair and pigs bristles which are securely enclosed in packaging and dry;(f) semi-moist and dried petfood conforming to the requirements of paragraphs 2 and 3 respectively of Chapter 4 of Annex I to Directive 92/118/EEC;(g) composite products which are not subject to further treatment containing products of animal origin on the understanding that the treatment was not necessary for finished products the ingredients of which comply with the respective animal health conditions laid down in this Decision;(h) game trophies in accordance with paragraph 2(b) of part B in Chapter 13 of Annex I to Council Directive 92/118/EEC;(i) packed products intended for use as in-vitro diagnostic or laboratory reagents.3. The United Kingdom shall ensure that the animal products mentioned in paragraph 2 to be sent to other Member States shall be accompanied by an official certificate which bears the following words: "Animal products conforming to Commission Decision 2001/172/EC of 1 March 2001 concerning certain protective measures with regard to foot-and-mouth disease in the United Kingdom".4. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraphs 2(b), (c) and (d) that compliance with the conditions for the treatment stated in the commercial document required in accordance with the respective Community legislation is endorsed in accordance with Article 9(1).5. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraph 2(e) to be accompanied by a commercial document stating either the factory washing or origin from tanning or compliance with the conditions laid down in paragraphs 2 and 4 of Chapter 15 of Annex I to Council Directive 92/118/EEC.6. Derogating from the provisions in paragraph 3 it shall be sufficient, in the case of products mentioned in paragraphs 2(g) which have been produced in an establishment operating HACCP and an auditable standard operating procedure which ensures that pre-processed ingredients comply with the respective animal health conditions laid down in this Decision, that this is stated on the commercial document accompanying the consignment, endorsed in accordance with Article 9(1).7. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraph 2(i), to be accompanied by a commercial document stating that the products are for use as in-vitro diagnostic or laboratory reagents, provided that the products are clearly labelled "for in-vitro diagnostic use only" or "for laboratory use only".Article 91. Where reference is made to this Article, the competent authorities of the United Kingdom shall ensure that the commercial document required by Community legislation for intra-Community trade be endorsed by the attachment of a copy of an official certificate stating that the production process has been audited and found in compliance with the appropriate requirements in Community legislation and suitable to destroy the foot-and-mouth disease virus or that the products concerned have been produced from preprocessed materials which had been certified accordingly, and provisions are in place to avoid possible recontamination with the foot-and-mouth disease virus after treatment.Such verifying certification of the production process shall bear a reference to this Decision, shall be valid for 30 days, shall state the expiry date and shall be renewable after inspection of the establishment.2. In case of products for retail sale to the final consumer, the competent authorities of the United Kingdom may authorize consolidated loads of products other than fresh meat, minced meat and meat preparations, each of which is eligible for dispatch in accordance with this Decision, to be accompanied by a commercial document endorsed by the attachment of a copy of an official veterinary certificate confirming that the premises of dispatch has in place a system to ensure that goods can only be dispatched if they are traceable to documentary evidence of compliance with this Decision, and that this system has been audited and found satisfactory. The verifying certification of the traceability system shall bear a reference to this Decision, shall be valid for 30 days, shall state the expiry date and shall be renewable only after the establishment had been audited with satisfactory results. The competent authorities of the United Kingdom shall communicate to the other Member States and the Commission the list of establishments they have approved in application of these provisions.Article 101. The United Kingdom shall ensure that vehicles which have been used for the transport of live animals in the areas listed in Annex I and Annex II are cleaned and disinfected after each operation, and shall furnish proof of such disinfection.2. The United Kingdom shall ensure that operators of ports of exit in the United Kingdom ensure that the tyres of road vehicles departing from the United Kingdom are exposed to disinfectant.Article 11The restrictions laid down in Articles 3, 4, 5 and 8 shall not apply to the dispatch from the parts of the territory of the United Kingdom listed in Annex I of the products referred to in Articles 3, 4, 5 and 8, if such products were:- either not produced in the United Kingdom and remained in their original packaging indicating the country of origin of the products, or- produced in an approved establishment situated in the parts of the territory of the United Kingdom listed in Annex I from preprocessed products not originating from these areas, which have been since introduction onto the territory of the United Kingdom transported, stored and processed separately from products which are not eligible for dispatch outside the areas mentioned in Annex I and are accompanied by a commercial document or official certificate as required by this Decision.Article 121. The United Kingdom shall ensure that equidae dispatched from those parts of its territory listed in Annex I and Annex II to other parts of its territory or to another Member State are accompanied by a health certificate in accordance with the Model in Annex C of Council Directive 90/426/EEC. This certificate shall only be issued for equidae coming from a holding that is not subject to official prohibition in accordance with Article 4 or Article 5 of Council Directive 85/511/EEC.2. In addition, where the equine animal is to be certified in accordance with the provisions in the first subparagraph the certifying official veterinarian must:- inspect and certify the equine animal only if it is groomed to remove as far as practicable visible faeces, dirt and debris and its hooves are cleaned and disinfected to the satisfaction of the official veterinarian, and- ensure that a written declaration is received from the owner of the animal or the owner's representative stating that the equine animal will remain on the holding until dispatch to the place of destination stated in the health certificate, without stopping at any holding that is subject to official prohibitions in accordance with Article 4 or Article 5 of Council Directive 85/511/EEC.3. The animal health certificate accompanying equidae dispatched from the United Kingdom to another Member State in accordance with the provisions in the first subparagraph shall bear the following words: "Equidae conforming to Commission Decision 2001/356/EC of 4 May 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom".Article 131. Member States other than the United Kingdom shall not send live animals of susceptible species to the part of the territory of the United Kingdom listed in Annex I.2. Member States shall co-operate in monitoring personal luggage of passengers travelling from those parts of the United Kingdom listed in Annex I and in information campaigns carried out to prevent introduction of products of animal origin onto the territory of Member States other than the United Kingdom.Article 141. Any reference to Decisions 2001/172/EEC and 2001/356/EC shall be construed as reference to the present Decision.2. Commission Decision 2001/356/EC is hereby repealed.Article 15Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 16This Decision shall apply as from 22 October 2001 and until midnight on 31 December 2001.Article 17This Decision is addressed to the Member States.Done at Brussels, 19 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 315, 26.11.1985, p. 11.(5) OJ L 125, 5.5.2001, p. 46.(6) OJ L 261, 29.9.2001, p. 67.(7) OJ 121, 29.7.1964, p. 1977/64.(8) OJ L 163, 4.7.2000, p. 35.(9) OJ L 46, 19.2.1991, p. 19.(10) OJ L 371, 31.12.1994, p. 14.(11) OJ 121, 29.7.1964, p. 2012/64.(12) OJ L 243, 11.10.1995, p. 7.(13) OJ L 368, 31.12.1994, p. 10.(14) OJ L 268, 24.9.1991, p. 41.(15) OJ L 47, 21.2.1980, p. 4.(16) OJ L 26, 31.1.1977, p. 85.(17) OJ L 10, 16.1.1998, p. 25.(18) OJ L 62, 15.3.1993, p. 49.(19) OJ L 2, 5.1.2001, p. 27.(20) OJ L 194, 22.7.1988, p. 10.(21) OJ L 302, 19.10.1989, p. 1.(22) OJ L 224, 18.8.1990, p. 62.(23) OJ L 13, 19.1.2000, p. 21.(24) OJ L 224, 18.8.1990, p. 42.(25) OJ L 102, 12.4.2001, p. 63.(26) OJ L 104, 13.4.2001, p. 6.(27) OJ L 122, 3.5.2001, p. 31.(28) HACCP = Hazard Analysis and Critical Control Points.ANNEX IUnited Kingdom, except Northern Ireland and the Isle of ManANNEX IIUnited Kingdom, except Northern Ireland and the Isle of ManANNEX III>TABLE>ADNS= Animal Disease Notification System Code (Decision 2000/807/EC)LVU= Local Veterinary Unit Code (Decision 2000/287/EC)